Title: From George Washington to Henry Knox, 19 August 1792
From: Washington, George
To: Knox, Henry



Sir
Mount Vernon Augt 19th 1792

In my letter of the 15th I promised you my sentiments on Mr Seagroves communications; and though I am not enabled to do it so fully as I could wish, I shall nevertheless give them as fully as I can.
His letters, and the enclosures there in contained, with the evidence in support, go to points, which may be classed under six heads.
1st—Spanish interference, to prevent the treaty between the United States & the Creek Nation from being carried into effect—To accomplish which, these Indians, together with the Cherokees, chicasaws & Chactaws, are envited to a grand Council at Pensacola; where, if they will attend, it is intimated to them, they shall be furnished with Arms, Ammunition, & goods of all sorts. An Agent of Spain, (a Captn Oliver) who is established at little Tallassee in the Creek Nation, & supposed to be acting in concert with McGillivray, has forbid their running the line that was established by treaty with these people; promising them the support of Spain against any measures which may be pursued by the U. States, in case of their refusal—and in a word, aided by McGillivray & Panton, is stimulating all the Southern Indians to acts of hostilities against the United States; to facilitate which

he is distributing goods, & holding talks with the chiefs. Three things, it is said, will be attempted at the proposed meeting in Pensacola—1st to established Posts in the Indian Country—2d To fix three Agents amongst them, of whom McGillivray is to be the principal; & 3d to exclude the Citizens of the United States from having any trade with these Indians—To carry the whole of this plan into effect, it is further said that five Regimts of about 600 men each & a large quantity of Ordnance & Stores are actually arrived from old Spain, & the like number of Troops are expected from the Havanna; and suspns are alive, that the Capture of Bowles, was a preconcerted scheme between the Spanh Govt & himself.
2d—The turbulant disposition of the settlers on the Western frontier of Georgia—and their endeavors (as appear by the declaration of Colo. Alexander—and others which could be adduced)—to oppose the measures of the General Government; and to bring on a War between the United States and the Creek Nation, with the nefarious means practiced by them to accomplish this project and the effect it has had upon the latter; who are affraid, though generally well disposed towards the U. States and in all their public talks have given strong assurances of their intention to execute the treaty, to meet at the Rock landing on the Oconee in the vicinity of these characters.
3d—His conditional engagement to meet the lower Creeks on the head of St Marys River in November next—His opinion that with more extensive powers, and a larger field to display in, he should be able, not only to counteract the unprovoked interference of the Spaniards by keeping the Indians in our Interest, but could even engage them to Act for us, if circumstances should make it desirable—but to do this he must be furnished with goods, and be authorised to distribute them as occasions should require. That but for his endeavors to support the authority of McGillivray, & to reinstate him in the good opinion of his Nation who began to see into his views, and nine tenths of it to dispise him, this might have been in a more progressive state, than it is at present.
4th—The necessity of restricting the licenses of Traders—and passes to people of other descriptions; who, under various pretences (but oftentimes with bad intentions) go into the Indian

Villages—And of the expediency, & the advantages which would result, from having proper forms for both, with checks, to prevent counterfeits and impositions on the Indians.
5th—The probable consequence of a severe drought, to the Indians—and the policy of relieving them from impending famine.
6th—The intemperence of Major Call—His improper conduct in raising three troops of horse with promise of paymt from the Genl Government—leaving a party on the So. Western frontier of Georgia without an Officer, or even a Sergeant—And the Agents opinion of the necessity of a respectable force on the So. Western frontier of that State & the little use of them in their present Stations.
These heads, as well as I can recollect, contain the substance of Mr Seagroves communication, on which I give the following sentiments & observations.
1st—The conduct of Spain in this business is so unprovoked (by any event that has come to my knowledge)—so misterious—and so hostile in appearance, that although the evidence is strong, and corroborated by a variety of information through a variety of channels, and even confirmed by McGillivray himself, yet the mind can scarcely realise a proceedure so base & inhuman as the encouraging (not only without the exhibition of complaint, but under professions of good neighbourhood & friendship towards us) a war which must expose helpless women & children to the relentless fury of Savages, & to the cruelties of the Tomahawk & Scalping knife. But the evidence of their intreigues to set aside the treaty, & to exclude the U. States from having trade or intercourse with the Southern Indians, will scarcely admit of a doubt; and there is but too much reason to suspect that McGillivray has an agency in promoting these measures.
My opinion therefore is, that the Commissioners of Spain, in Philadelphia, shd be informed, delicately, & perhaps informally (until matters can be more fully investigated, or developed) that though we are ready to acquit the Spanish government of measures so unfriendly to the U. States, yet that the evidence of these proceedings in some of its Officers, is too strong to admit of a doubt, & of too important a nature to pass over in silence. That it creates serious alarm in the minds of our Citizens in the Southern quarter, and gives much trouble to the Government of the

U. States; which has no views incompatible with good faith towards Spain, and with justice and honor towards the Indns.
Something to this effect was written, or spoken to these Gentlemen by the Secretary of State on the first representation of this matter from the Southern Agent for Indian Affairs, but what notice was taken of it by them, or whether any, I do not recollect to have been informed. Enquiry, however, should be made—but whether the documents respecting it are to be found in his Office, or are deposited among the private transactions in his own keeping, is uncertain: in the latter case no information can be obtained in time.
2d—My opinion on this head is, that Governor Tellfair should be written to, and informed in delicate, but in firm & unequivocal terms—That the United States from a concatination of causes, are so delicately circumstanced as to render Peace in the Southern quarter indispensably necessary, if it be possible to preserve it upon just, & honorable terms. That Government has received information unequivocal in its nature, of designs in some of the frontier Inhabitants of Georgia, not only to impede, but absolutely to oppose running the line which was agreed upon as a boundary between that State & the Creeks; and, of conduct in some of them, tending to provoke war, rather than to promote peace with these Indians—That it was (and subsequent events have proved it) with great difficulty that the boundary then agreed on could be obtained—That now it has become a law of the Land; and if the Indians can be prevailed on to carry it into execution it must be enforced—And lastly, to exhort him, by every motive to peace & good order, that he would use his influence & address to repress all turbulent & illegal proceedings in this behalf, as the consequences cannot fail to be distressing from a contrary conduct.
3d—Although the opinions, and propositions of the Southern Agent ought, in this case, to be received with a due degree of caution, inasmuch as he is removing the theatre of action from the Rock landing to his own (or brothers store) at the head of St Marys—covering thereby that frontier, where his interest is more immediately affected—building his own consequence upon the ruins of another as occasion & circumstances may require—Acquiring a power to distribute goods (which, tho’ limited, & issued under certn restrictions, may nevertheless be

abused)—Investing him with more ample power to act from the circumstances of the moment—I say, notwithstanding the liability of abuse in some, or all of these cases; I am of opinion from the circumstances which exist, & press, and from the delay which would result from references at the distance He is from the Seat of the Government, that he ought, as far as I have power to give them, to be instructed To—hold a meeting with the Indian Chiefs at the time & place mentiond in his letter of the 27th ulto—and—That he should—under defined restrictions—have authority given him—to distribute goods as circumstances, & his own judgment shall dictate. That he ought to counteract the nefarious schemes of Spain by all the influence & address he is master of. That if, upon further, & more unequivocal proof, McGillivrays duplicity & treachery should appear more evident; that he is, in that case, to destroy, as far as it is in his power, the consequence of that man in the Creek nation; and, as the most effectual step towards it, & serving the U: States, to take, if he can, his place in the Nation.
4th—The propriety of this restrictive proposition is apparent—but to draw the line is difficult. To vest it solely (which I believe wd be the least evil) with the Indian Agents, wd encrease their consequence amazingly, & would, in a man[ne]r, give them, if they are indirectly engaged in Trade, a monopoly thereof; and all other intercourse with the Indians: and in the instance before us, would create much Jealousy & disgust in the Executive of the State of Georgia. Under this impression of my sentiments, decide as shall appear best, upon a full view of the case.
The idea of an engraving with the proposed check, to prevent counterfeit passes & impositions, is a good thought, and merits adoption.
5th—If the Indians should be reduced to the deplorable State which is apprehended, by an Act of Providence which human foresight is unable to avert; It is my opinion that we ought, if they exhibit signs of good dispositions towards us, as well from motives of policy as those of humanity, to afford them relief. But the power of the Executive to do this—the state of the treasury—the extent of the evil—& the consequences of giving to one Nation & not to all, if it should be asked—are matters to be considered before any explicit assurance is given, that Supplies will be granted.
6th—There can be no doubt of the propriety of bringing Major

Call before a Genl Court Martial for his intemperate conduct—for authorising the raising of three troops of Horse at the expence of the Union (unless as commanding officer he was instructed, or empowered to do it; of which I have no recollection)—and for leaving a party of Soldiers on the So. Westn frontier without an Officer, or even a sergeant to comd & provide for them.
As to the necessity of having a respectable force on the South western frontier of Georgia, and of the little use of those on the more western part of the State no reasons are assigned for either, by which a judgment can be formed; & havg no accurate map of that Country with me, I am unable to give any other sentimt on either of these points, than that (for the reason which has been given under another hd) this measure should be decided on with caut[ion].
I do not give these opinions, or any one of them as decisive, or as directions to be implicitly followed; because that would render deliberation, & the request contained in my letter of the 15th, nugatory. They are given as crude & indigested first thoughts, only; to be closely examined, & compared & combined with other information which may be found in the public Offices, and the letters & Instructions, draughted accordingly.
Let these (except the communication if any to the Comrs of Spain) pass through my hands unsealed—I am persuaded there will be no delay on acct of disapprobation, & consequent alterations. The Express not expecting (as he says) to have proceeded further than Mount Vernon, will want a supply of money to take him back—to be accounted for with the Indian Agent. He has already received two guineas from me.
I presume Mr Seagrove would wish to be placed upon some more permanent establishment with respect to his pay; but if there be any doubt of my power to fix this, & to render his Office more stable, matters (with assurances that his Services will neither pass unnoticed, or unrewarded) must remain as they are until the meeting of Congress: And as he appears to have acted with zeal and intelligence, he ought to be informed of the satisfaction his conduct has given; & to be requested in a particular, & pointed manner, to have someone or more persons in whom entire confidence can be placed (as well in their abilities, as fidelity) to attend the meeting at Pensacola—to watch the motions of Oliver—and to be informed precisely—and accurately—of

the Spanish movements in both East and West Florida. Money (reasonably bestowed) must not be spared to accomplish these objects.
What is become of the Surveyor—Ellicot—& what is proper to be done with him? he ought not to be retained in that Country at a certain expence, awaiting a very uncertain event.
I did not think of it when I was writing my letter of the 15th but now request that the Attorney General may be called on to aid with his sentiments in the several matters which are referred for your consideration and decision.
Not having thought of any character more eligable for Adjutant General than Majr Fish, I request that he may be sounded, or even directly applied to. Should he be indisposed to the Office, some other must be appointed without delay. With esteem & regard I am Affectly Yours

Go: Washington

